Citation Nr: 0945293	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a rating in excess of 10 percent for low 
back strain.

5.  Entitlement to a compensable rating for right shoulder 
strain.

6.  Entitlement to a compensable rating for left shoulder 
strain.

7.  Entitlement to a compensable rating for right wrist 
strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1985 to October 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for low back strain, rated 10 percent, 
granted service connection for left and right shoulder strain 
and for right wrist strain, rated 0 percent, each, and denied 
service connection for bronchitis and left knee strain.  The 
appeal is also from an August 2007 rating decision which 
denied service connection for tinnitus.  

On his original February 2007 VA Form 9 as well as in a 
hearing election form received in May 2007, the Veteran 
requested a Travel Board hearing with respect to his back, 
shoulders, wrist, bronchitis and left knee claims.  The 
October 2008 VA Form 9 with respect to the Veteran's tinnitus 
appeal reflects that he did not desire a hearing.  On a 
second VA Form 9 with respect to the issues appealed in the 
February 2007 VA Form 9, the Veteran indicated that he does 
not desire a hearing.  In July 2009, VA sent the Veteran a 
letter noting that he had requested a Travel Board hearing, 
and notifying him that he could withdraw such request.  The 
letter further stated that, unless VA hears from the Veteran, 
his place on the hearing docket will be retained and he will 
be scheduled for a hearing.  He did not withdraw his hearing 
request, and he has not been afforded a hearing.  In light of 
the conflicting statements in the record, on November 23, 
2009, the Board contacted the Veteran by telephone to 
determine he desires a Board hearing.  He stated that he 
wants a videoconference hearing at the Waco RO before a 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.
REMAND

As noted above, the appellant has indicated he would like a 
videoconference hearing before the Board.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (pertaining specifically 
to hearings before the Board).  As the record reflects the 
Veteran has not yet received a hearing, the case must be 
remanded to ensure that the hearing is scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
videoconference hearing; he and his 
representative should be advised of the 
date and time for the hearing.  The case 
should then be processed in accordance 
with established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

